Plaintiff in error, George D. Argo, was convicted in the district court of Caddo county at the February term, 1921, of the crime above stated and punishment fixed as above stated. From such judgment of conviction he appeals to this court.
The Attorney General has filed a motion to dismiss the appeal on the ground that a parole has been granted by the Governor and accepted by the plaintiff in error. A copy of the parole and the acceptance thereof by plaintiff in error is attached to the motion to dismiss this appeal. When a parole is granted and accepted, and notice of that fact is brought to the attention of this court pending the appeal, the appeal will be dismissed. Noret v. State, 15 Okla. Cr. 574, 179 P. 617; Ernst v. State,17 Okla. Cr. 282, 187 P. 930; Brown v. State, 16 Okla. Cr. 505,184 P. 912. *Page 370 
The appeal herein is therefore dismissed, and the cause remanded to the district court of Caddo county.
DOYLE and BESSEY, JJ., concur.